ON PETITION FOR REHEARING
BOYER, Judge.
The State has filed a Petition for Rehearing, urging that we have overlooked State v. Gieseke, 328 So.2d 16 (Fla.1976). It is apparent that the State, in relying upon that decision, has misconceived our reasoning and holding sub judice. A careful reading of State v. Gieseke reveals that the primary thrust of that decision is “that superfluous hearsay information will not vitiate a determination of probable cause where that determination is sufficiently supported by direct testimony of an affiant who personally experienced events which by themselves generate probable cause.” (328 So.2d 18). Further, in that case the affidavit recited and the author of the opinion thrice referred to “a controlled buy”. There was no such allegation in the affidavit sub judice. Note our recitation in the opinion above:
*1252“There is no allegation that the controlled substances were illegally obtained, illegally retained, nor that the quantity turned over to the officer by the informant was either sold or delivered by ap-pellee or any occupant of said residence to said informant.”
The Petition for Rehearing is denied.
McCORD, C. J., and MASON, ERNEST E., Associate Judge, concur.